PER CURIAM.
We affirm the trial court’s action on the rule to tax costs, see Bramlette v. Hebert, 210 So.2d 361 (La.App. 3rd Cir. 1968), and turn to a consideration of the frivolity of this appeal which has, as its sole basic issue, the validity of that trial court judgment.
Since LSA-C.C.P. art. 2164 must be narrowly construed and appeals favored (Guidry v. Carmouche, 320 So.2d 267 (La.App. 3rd Cir. 1975), we must reject appellee’s contentions on this issue.
All costs of this appeal are taxed against appellant.

AFFIRMED.